DETAILED OFFICE ACTION

	Claims 1-44 are pending in the instant application. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).





In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a first method of determining a classification of the presence or absence of a microbe.
Group II, claims 11-24, drawn to second method of determining a classification of the presence or absence of a microbe.
Group III, claims 25-34, drawn to a method for at least one of characterizing, diagnosing, and a treating gastrointestinal issue.
Group IV, claim(s) 35-44, drawn to a method of characterizing a gastrointestinal issue. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.
	The special technical feature of Group I is a method comprising providing a sample comprising bacteria, determining amounts from said sample, comparing the determined amounts to a disease signature, and determining a classification of the presence or absence of the microbiome indicative of a gastrointestinal issue. 
	The special technical feature of Group II is a method comprising receiving sequence reads of bacterial DNA, mapping the sequence reads to a bacterial sequence database, assigning the mapped sequences reads, determining the total number of assigned sequence reads, determining relative abundance value of assigned sequence reads, comparing test feature vector to calibration feature vectors, and determining classification of the presence or absence of a microbiome indicative of a gastrointestinal issue.
	The special technical feature of Group III is a method performed using a sample handling network, a computing system, and an output device. 
	The special technical feature of Group IV is a method comprising the steps of generating at least one of a microbiome composition dataset from a population of subject, transforming at least one of the microbiome composition dataset and the microbiome functional diversity dataset into a characterization model of the gastrointestinal issue, and generating a therapy model. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S DEJONG/           Primary Examiner, Art Unit 1631